DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9706218 B2, US Patent No. 9277219 B2 and US Patent No. 10708613 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to manage long-term and short-term reference pictures in the decoded picture buffer (DPB) using absolute signaling, i.e., using the picture order count (POC) for decoding an encoded video sequence.
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination (See detailed rejection in the non-final rejection of parent application ). The feature is:
i) if the POC value indicates a long-term reference picture and there is a reference picture in a decoded picture buffer (DPB) with a POC value that matches the POC value: 
if the matching reference picture in the DPB is marked as a long- term reference picture, then include the matching reference picture in the DPB in a reference picture set (RPS); and 
if the matching reference picture in the DPB is marked as a short- term reference picture, then mark the matching reference picture in the DPB as a long-term reference picture, and include the matching reference picture in the DPB in the RPS; and 
ii) otherwise, if the POC value indicates a short-term reference picture and there is a reference picture in the DPB with a POC value that matches the POC value: include the matching short-term reference picture in the DPB in the RPS.
The closest prior art of record by Misra et al. (US 20130094585 A1) discloses in [0027] and [0029] updating the DPB based on POC. Misra also discloses in [0055] that the DPB may include one or more decoded pictures that may be maintained as short or long term reference frames. However, Misra doesn't explicitly disclose or suggest the above detailed steps to update the long-term and short-term reference pictures in the DPB based on POC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488